Citation Nr: 0016880	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1977, 
as well as an unverified period of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In an April 1993 decision, the RO denied a request 
to reopen a claim of entitlement to service connection for a 
chronic acquired respiratory disorder.  The veteran timely 
appealed that determination.  The Board rendered a decision 
adverse to the veteran in May 1996.  The veteran appealed to 
the Court of Appeals for Veterans Claims (Court), which 
determined, in a decision issued in February 1998, that the 
veteran had submitted new and material evidence.  The Court's 
February 1998 decision vacated the May 1996 Board decision, 
and remanded the claim to the Board.  In June 1998, the Board 
remanded the claim to the RO for further adjudication.  By a 
decision issued in February 2000, the RO determined that new 
and material evidence had not been submitted.  The claim 
returns to the Board.  

During the pendency of the veteran's appeal of an April 1993 
rating decision, the RO issued a rating decision in September 
1996 which denied entitlement to an increased (compensable) 
evaluation for left ear hearing loss.  The veteran submitted 
a timely substantive appeal as to that decision in March 
1997.  This claim is now before the Board.

During the pendency of the claims on appeal, jurisdiction of 
the claims file was transferred to the Louisville, Kentucky, 
RO.

The veteran's claim of entitlement to service connection for 
a respiratory disorder is addressed in the REMAND appended to 
this decision.



FINDINGS OF FACT

1.  The evidence of record includes medical evidence and 
opinion which establishes that the veteran's claim of 
entitlement to service connection for a respiratory disorder 
is plausible.

2.  The veteran's left ear hearing loss is currently 
manifested by a pure tone average threshold of 48 decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, and by a speech 
recognition ability of 96 percent; the veteran's right ear is 
not service-connected and he is not deaf in both ears.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 38 
C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (1997); VAOPGCPREC 
32-97 (August 29, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a respiratory disorder 
in service.  The veteran also contends that his service-
connected left ear hearing loss has increased in severity.  

1. Claim for service connection for respiratory disorder

Historically, the veteran's initial claim for service 
connection for a respiratory disorder was denied on the 
merits by an August 1990 rating decision.  The veteran 
thereafter requested to reopen the claim of entitlement to 
service connection for a respiratory disorder, and the RO 
issued an April 1993 rating decision denying that request.  
As noted in the Introduction above, that rating decision 
remains on appeal before the Board following a February 1998 
decision of the Court.

Under the standards announced by the United States Court of 
Appeals for the Federal Circuit in 1998, a three-step 
analysis is required to determine whether a veteran has 
submitted new and material evidence which would allow VA to 
reopen and readjudicate a previously-denied claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, which requires adjudication of 
the merits of the claim.

In its February 1998 decision, the Court provided the first 
step of this analysis, determining that medical opinions 
which stated that the veteran's in-service exposure to 
ammonia probably or possibly contributed to his current 
respiratory disorder were new, and were relevant (material), 
and therefore reopened the claim.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  The Board notes that the RO did not 
consider the claim reopened, and did not proceed with the 
second step of the analysis.  However, the claim has been 
reopened by the Court, and the analysis should proceed.  

The Board finds that the evidence submitted is sufficient to 
well-ground the claim of entitlement to service connection 
for a respiratory disorder.  A claim for service connection 
is well-grounded when a veteran submits: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.; Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

The veteran has submitted evidence which meets the 
requirements for a well-grounded claim, in that the medical 
evidence clearly establishes a current respiratory disorder, 
and the new and material evidence which reopened the claim 
includes medical opinion that it is likely, or at least 
possible (plausible), that respiratory disorders treated in 
service caused or contributed to the severity of a current 
respiratory disorder.  Given this evidence, the claim for 
service connection for a respiratory disorder is well-
grounded.  The Board notes that, even though the RO did not 
proceed with the second step of the required analysis, no 
prejudice results to the veteran from the Board's 
determination that the claim is well-grounded, since the 
Board's analysis at this stage is favorable to the veteran.

The analysis of the claim must proceed to the third step, 
review of the claim on the merits.  Review on the merits 
does, as the veteran's representative contended in a June 
2000 informal hearing presentation, require review of the 
evidence as a whole.  That review should be completed by the 
RO, as discussed in the REMAND below, and the veteran should 
be provided with an explanation of the results of that 
review.

2. Claim for compensable evaluation for left ear hearing loss

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  The results are then analyzed using Tables 
VI, VIa and VII contained in 38 C.F.R. § 4.85.

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Codes 6100-
6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected hearing loss 
should be considered normal for purposes of computing the 
service-connected disability evaluation, unless the claimant 
is totally deaf in both ears.  VAOPGCPREC 32-97 (August 29, 
1997); see also Boyer v. West, 11 Vet. App. 477 (1998).

In this case, service connection is in effect for the left 
ear only and there is no competent evidence that the veteran 
is deaf in either ear.  Therefore, any defective hearing in 
the right ear may not be used in evaluating hearing loss in 
the right ear.  See 38 C.F.R. § 3.383 (1999).  However 
because the Schedule uses numeric designations from I to XI 
for both ears in determining an evaluation, the Schedule 
assumes that there is defective hearing in both ears.  As 
such, to comply with the provisions of 38 C.F.R. § 4.14 and 
the criteria for rating defective hearing set forth in the 
Schedule, auditory acuity in the right ear must be presumed 
to be Level I. 

On VA audiological evaluation in September 1996, pure tone 
thresholds, in decibels, for the veteran's service-
connected left ear hearing disability, were as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
50
45
40
45
60

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner calculated that the 
veteran's average pure tone decibel loss was 48 in the left 
ear.  The audiometry results disclosed that the veteran was 
not deaf in the right ear.  

Those results constitute Level I hearing under the Schedule, 
given the speech discrimination percentage of 96.  See 38 
C.F.R. § 4.85 (1999); 38 C.F.R. § 4.85 (1996).  When combined 
with the Level I assigned to the veteran's non-service-
connected right ear, the veteran's left ear hearing loss may 
be assigned no more than a zero percent (noncompensable) 
evaluation under the Schedule.  38 C.F.R. § 4.85(f)(1999); 
VAOPGCPREC 32-97 (August 29, 1997).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The veteran has not alleged that his left ear hearing loss 
disability has increased in severity since the VA audiology 
examination of record, nor has he submitted any medical 
evidence suggesting a change or increase in the severity of 
hearing loss disability.  The evidence supporting an 
increased (compensable) evaluation is not in equipoise with 
the evidence against the claim, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  A compensable evaluation for the veteran's left 
ear hearing loss disability is not warranted.


ORDER

The claim of entitlement to service connection for a 
respiratory disorder is well-grounded.  To this extent only, 
the appeal is granted.  

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss disability is denied.


REMAND

As the veteran's representative has pointed out in a June 
2000 informal hearing presentation, the RO addressed the 
issue on remand as whether new and material evidence had been 
submitted to reopen the claim, and determined that new and 
material evidence had not been submitted.  As the Board notes 
in this decision, the February 1998 decision of the Court 
reopened the claim.

During the pendency of this remand, but after the Court 
issued its February 1998 decision, the approach to 
interpretation of the regulations governing requests to 
reopen previously-denied claims was changed.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (decided in September 1998, 
and then followed with further clarification of analysis of 
requests to reopen claims in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999)).  

These changes in the required analysis after the Court's 
decision in this case, together with the RO's treatment of 
the case as not reopened on remand complicates analysis as to 
whether the veteran has been afforded procedural due process.  
Given both the change in the approach to analysis of requests 
to reopen claims, including the change in the interpretation 
of 38 C.F.R. § 3.156, and the concerns about whether the RO's 
discussion afforded the veteran a fair opportunity to argue 
on his behalf, the Board agrees that the RO should issue a 
new supplemental statement of the case, analyzing the record 
in conformance with the current interpretation of analysis of 
a reopened and well-grounded claim.  

The Board also notes that a review on the merits will include 
consideration of 38 U.S.C.A. § 5107(b), whereas that 
statutory provision, relating to reasonable doubt, is not 
considered is determining whether new and material evidence 
has been submitted or in determining whether a claim is well-
grounded.  Further, with a well-grounded claim arises the 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. § 
5107(a).  The veteran should be afforded the opportunity to 
submit additional information, and all records of VA 
treatment of his respiratory disorder since June 1999 should 
be obtained, as well as any private records identified by the 
veteran.

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The veteran should be afforded the 
opportunity to identify any records of VA 
treatment of a respiratory disorder since 
June 1999, or private medical records, if 
any are available, and those clinical 
records should be associated with the 
claims file.

2.  The veteran should be afforded the 
opportunity to submit or identify 
additional evidence.  

3.  If any additional evidence which was 
not associated with the claims file at 
the time of the June 1999 VA examination 
is associated with the claims file, the 
examiner who conducted that examination, 
if available, should be asked to review 
the claims file and examination report in 
light of the additional evidence, or a 
different reviewer may conduct the review 
of the examination report, service 
medical records, claims file, and 
additional evidence.  If the reviewer 
determines that additional examination, 
or special studies or tests are 
necessary, or that additional clinical 
records should be obtained, those actions 
should be accomplished before a report is 
completed.  The reviewer should offer an 
opinion as to whether it is as least as 
likely as not that the veteran has a 
current respiratory disorder which was 
incurred or aggravated in service.  The 
reviewer should expressly set forth the 
reasons for the opinion(s) offered.  

4.  After completion of the above (and 
any other development deemed necessary by 
the RO), the RO should review the claim, 
on a de novo basis, in view of the entire 
record.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinions as to the 
eventual determinations to be made.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



